
	

111 HR 229 IH: To provide for the retention of the name of Mount McKinley.
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 229
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Ryan of Ohio (for
			 himself and Ms. Sutton) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To provide for the retention of the name of Mount
		  McKinley.
	
	
		1.Retention of name of Mount
			 McKinleyNotwithstanding any
			 other authority of law, the mountain located 63 degrees 04 minutes 12 seconds
			 north, by 151 degrees 00 minutes 18 seconds west shall continue to be named and
			 referred to for all purposes as Mount McKinley.
		
